Title: To George Washington from Christopher P. Yates, 1 August 1783
From: Yates, Christopher P.
To: Washington, George


                        
                             1st August 1783.
                        
                        To His Excellency George Washington Esqr General and Commander in Chief of all the Forces of the United
                            States.
                        The Address of the Magistrates and Supervisors of the County of Tryon in behalf of themselves and the
                            Freeholders and Inhabitants of the said County.
                        Sir
                        While we congratulate your Excellency on the conclusion of a Peace favourable to the United States we request
                            you to accept of our most grateful Acknowledgements for the very eminent and important Services your Excellency hath
                            rendered to this Country during a long and doubtful Contest.
                        We would do injustice to our Feelings did we not declare that (under God) the Establishment of the
                            Independence of America is owing to your Excellency’s disinterested Services and great Exertions.
                        This extensive Frontier having been a continual Object of destruction to the Enemy for a Series of Years your
                            Excellency hath had an Opportunity to see how far it was accomplished but we have the unspeakable Satisfaction to assure
                            your Excellency that we have encountered Poverty and Distress with Patience and a perfect conviction of the Justice of our
                            Cause and a Moral confidence that America would be successful and rise superior to all her Difficulties.
                        May the same Providence who hath so long and wonderfully preserved your Excellency’s
                            Person in the midst of innumerable Dangers still continue to afford your Excellency his kind Protection And that you may
                            be Blessed with Health long Life & Prosperity is the unfeigned wish & Prayer of your Excellency’s Most
                            Obedient and very Humble Servant By Order of the Magistrates and Supervisors
                        
                            Chrisr P. Yates Clerk
                        
                    